DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Commentary
The claim amendments (strike-throughs and underlines) do not appear to fairly match the previous claim set, e.g. claim 7 used to recite “the arrangement,” but the term “domestic” added in claim 7 has not been accompanied by the appropriate underlines. This is only one of many errors the Office sees. Although the Office has chosen to review the claims as submitted, it reserves the right to deny the entry of amendments in the future if they do not accurately show the amendments made to the claims.

Specification
The amendment filed 27 September 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
The amendments to “syphon” from “siphon” are unwarranted by the original disclosure. As far as the Office can tell, “syphon” is usually a misspelling of “siphon.” However, the Office also notes that “syphon” is sometimes associated with (as Applicant somewhat suggests) a “soda syphon” (even though more commonly called a “siphon bottle”) which is, on review, a bottle for storing and dispensing carbonated beverages. A “syphon” of this definition does not seem to be disclosed or suggested 
Applicant adds a definition for a “capsule,” which most critically mentions a size of 10–250 ml. Nowhere in the original disclosure does this appear, and therefore, it is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1–7 are objected to because of the following informalities:  
Claim 1 has numerous grammatical issues. Because grammatical language is not a priority at this point of examination, and granting that these grammatical issues should be ascertainable by Applicant upon review, and since the Office expects further amendments to the claim that could introduce additional grammatical issues, the Office will simply raise any specific remaining grammatical issues with Applicant when the claims are otherwise in condition for allowance.
Claims 2–7 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites, “the filling member empties into the end product container or connected into a carbonator syphon” (ln. 18). Claim 18 also recites “a carbonator syphon.” As also indicated for the specification above, this limitation is not fairly shown in the original disclosure, and therefore is new matter. Additionally, as explained in the previous Office action, although the disclosure features language similar to the claim, nowhere does the disclosure explain how the filling member would be connected into the carbonator syphon, and it seems overwhelmingly likely that this language is simply incorrect in how it attempts to describe the invention.
Claims 2–7 are rejected due to dependency upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–7 and 16–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the beer component container” (ln. 3). This limitation lacks antecedent basis, and should employ the indefinite article. Later mentions of this limitation should be amended accordingly. See also the rejection of claim 2.
Claim 1 recites “at least one of the beer components” (ln. 4). This limitation lacks antecedent basis, and should be amended to “at least one beer component.”
Claim 2 recites “at least one beer component container.” The way this limitation is introduced, it adds antecedent basis for an additional beer component container, and ignores the beer component container already recited in claim 1 from which it depends. Applicant should amend claim 1 to first recite “at least one beer component container,” and properly acknowledge antecedent basis for all later recitations of the limitation, i.e. “the at least one beer component container.”
Claim 16 has been amended to recite “it comprises a filling member” (ln. 6). Although the record here suggests that “it” is the at least one receiver unit, this would not be obvious from a clean copy of the claims, particularly because the receiver unit and “it” are in separate claim sections. Applicant should reverse the amendment and replace “it” with the at least one receiver unit.”
Claims 3–7 and 17–20 are rejected due to dependency upon rejected claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuh et al. (US Pub. 2014/0272019).
Claim 16: Schuh discloses a housing (20, 24), a liquid transfer unit (fig. 4, see the pathways between 26 and 10), a gas transfer unit (fig. 4, see the pathway between 28 and 32), at least one receiver unit (not specifically labelled, but part of apparatus 20 and housing 24 as per para. 66) suitable for the addition and removal of a beer component container (10),
in which the liquid transfer unit empties into the at least one receiver unit (fig. 4, see the pathways between 26 and 10), characterized in that it comprises a filling member (22) for preventing overflow of the beer foam from the end product container (para. 71, the “seal” as described would have this function).
Claim 19: Schuh discloses a sealing tool (30) being attached to the filling member (para. 71, “seal 30 with and/or around the outlet 22”) for fastening at least one locking element onto the end product container (para. 71, “external mixing container 32 which can form a seal 30”).
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins (US Pub. 2014/0072678).
Claim 16: Jenkins discloses a housing (20), a liquid transfer unit (fig. 1, see the pathway connected to 30), a gas transfer unit (fig. 1, see the pathway connected to 34), at least one receiver unit (22) suitable for the addition and removal of a beer component container (10),
in which the liquid transfer unit empties into the at least one receiver unit (at 24, 26), characterized in that it comprises a filling member (the lower part of 20, including 22 and the threads that secure to bottle 32) for preventing overflow of the beer foam from the end product container (given how 20 is secured, it would have this function).
Claim 17: Jenkins discloses its filling member further comprising a compressor (38) suitable for creating a pressurized space in the filling member (within the lower part of 20, to which 38 is connected), and a seal unit for sealing the end product container under overpressure (the threads .

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh et al. (US Pub. 2014/0272019) in view of Toombs et al. (US Pub. 2012/0251661).
Claim 1: Schuh discloses an arrangement for making homemade beer per service, said arrangement comprising:
an industrial stage of an industrial arrangement wherein the beer component container (12) being filled (would be fabricated industrially), and at least one of the beer components is a concentrate of natural fermented beer (para. 27, “the concentrate is an alcohol-free concentrate of beer”),
a domestic stage for home use performing fermentation-free brewing of beer and preparation for consumption (para. 28, “without the need for . . . fermentation”), the arrangement of the domestic stage comprising a liquid transfer unit (fig. 4, see the pathways between 26 and 10), an end product container (32), a gas transfer unit (fig. 4, see the pathways between 28 and 32), and at least one beer component container (12),
ibid.),
the arrangement of the domestic stage further comprises a brewer apparatus suited for as little as a single beer dose (para. 20, “single serving”),
in the gas transfer unit being connected to the filling member (30), in which the filling member empties into the end product container (para. 66, “outlet 22 from which the beverage is dispensed”),
characterized in that the brewer apparatus comprising the filling member for preventing the overflowing of beer foam from the end product container (para. 71, the “seal” as described would have this function),
Schuh does not disclose its end product container being a bottle. The Office recognizes the following definition of bottle: A glass or plastic container with a narrow neck, used for storing drinks or other liquids (Oxford Dictionaries). Schuh does not specifically describe the form of its container 32.
However, it is well known in beer-related arts that beer can be conveniently stored in bottles. Toombs teaches that beer can be packed into bottles (para. 44). One of ordinary skill in the art would understand that bottles are convenient for storing liquids because they are easily sealed with a small cap.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the container of Schuh to be a bottle, as suggested by Toombs, because it would allow for the easy storage of the beer.
Claim 3: Schuh discloses a sealing tool (30) for sealing the end product container without overflowing of the beer foam (para. 71, the “seal” as described would have this function).
Claim 7: Schuh discloses the arrangement comprising at least one cooling unit (cooling system 27).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh and Toombs as applied to claim 1 above, and further in view of Pellaud et al. (US Pub. 2017/0240400).
Schuh discloses that the beer component container is a capsule (pod 10 qualifies as a capsule), and one beer component container having the concentrate of natural fermented beer (12, see para. 27).
Schuh does not disclose another beer component container that has flavorings. Schuh does disclose a second compartment 14 that has alcohol, but the Office will understand flavorings narrowly such that alcohol would not qualify.
However, Schuh separately mentions that its one beer compartment container 12 can also have “additional flavor compounds” (para. 29).
Furthermore, Pellaud discloses a similar apparatus with two beer component containers (9a, 9b). Pellaud explains that “at least one of the pods or capsules preferably comprises at least one of . . . concentrated beer” (para. 86), among a list of other ingredients that qualify as flavorings. One of ordinary skill in the art would understand from this that one pod could container concentrated beer, and the other a flavorant such as “hop concentrates.”
The advantage of this feature is that it allows for a customized mixing to obtain a desired beverage (para. 84).
Therefore, it would have been obvious to one of ordinary skill in the art to associate the concentrated beer compartment container of Schuh with another separate flavorant compartment, as taught by Pellaud, to allow for a customized mixing to obtain a desired beverage.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Toombs as applied to claim 1 above, and further in view of Griscik et al. (US Pub. 2016/0280527).
Schuh does not disclose the end product container being positioned on a horizontal or vertical sliding tray.

The advantage of this feature is that it accommodates end product containers of various heights (para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art to add the vertical sliding tray of Griscik to the apparatus of Schuh to allow it to accommodate end product containers of various heights.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Toombs as applied to claim 1 above, and further in view of Peirsman et al. (US Pub. 2016/0251606).
Schuh does not disclose a UV unit for disinfecting the end product container.
However, Peirsman discloses a similar apparatus that employs a UV unit (para. 44, “device that emits short-wave ultraviolet radiation”)) for disinfecting a similar parts of its similar apparatus (para. 44, “chamber”) for disinfecting (para. 44, “to kill or inactivate microorganisms such as bacteria, viruses, and molds”).
Therefore, it would have been obvious to one of ordinary skill in the art to add the UV unit taught by Peirsman to the apparatus of Schuh to allow it to disinfect its end product container.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schuh in view of Toombs as applied to claim 1 above, and further in view of Rehfuss (US Pub. 2018/0049582).
Schuh does not disclose the domestic stage further comprising a water filter built for the brewer apparatus.
However, Rehfuss discloses a similar apparatus that features a water filter (para. 42, “drinking water . . . filter”).
It would have been obvious to one of ordinary skill in the art to add the water filter of Rehfuss to the water reservoir 26 of Schuh to make it more suitable for consumption.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuh as applied to claim 16 above, and further in view of Griscik.
Claim 18: Schuh	 does not disclose a syphon being inserted in the liquid transfer unit and the gas transfer unit joining into the carbonator syphon. Instead, the function that would be performed by the claimed syphon—carbonating the water—is performed in Schuh’s external container 32.
However, Griscik discloses a similar apparatus and discloses a syphon (185) being inserted in a liquid transfer unit (see the flow paths associated with 185 in fig. 2) and a gas transfer unit joining into the syphon (not shown in fig. 2, but see para. 33, “replaceable pressurized gas canister 513 operable to carbonate the water in the carbonated water reservoir 185,” also mentioned in para. 56).
The advantage of this feature is that it voids the need for Schuh’s external container 32 to be able to withstand the pressure it would have to sustain to facilitate carbonization.
Therefore, it would have been obvious to one of ordinary skill in the art to add the syphon of Griscik to the liquid transfer unit and gas transfer unit of Schuh to void the need for the external container 32 to be able to withstand the pressure it would have to sustain to facilitate carbonization.
Commentary: The Office recognizes that, on pg. 6, lns. 17–18, of the submitted specification, Applicant provides a definition of syphon that differs from the ordinary understanding of the term.
Claim 20: Schuh does not exactly disclose a dispenser unit suitable for delivering at least one of an alcohol composition or a salt composition. Instead, Schuh keeps a suitable amount of alcohol in the second compartment 14 of its beverage pod 10—see in particular para. 60 describing different alcohol amounts.
However, Griscik discloses a dispenser unit (110, 115; 125, 130) suitable for delivering an alcohol composition (described in para. 33, among other places).
The advantage of this feature is that it allows the alcohol content to be set independently of the beer component container.
.

Response to Arguments
Applicant’s arguments filed 27 September 2021 have been fully considered but they are not persuasive.
In response to the § 112(a) rejection, claim 1 now recites, “the filling member empties into . . . a carbonator syphon.” Applicant argues that this is shown in fig. 1 (pg. 9). However, nowhere in the arguments does Applicant even argue that filling member (4) empties into a carbonator syphon. Instead, Applicant only mentions that the liquid transfer unit (3) is connected to the syphon 30, but the liquid transfer unit 3 is different from the filling member 4. That filling member 4 has a fluid path (with the help of other elements) to syphon 30 does not mean that it’s connected as claimed, particularly since the flow of fluids does not go in reverse from the filling member 4. It’s improper to describe a connection between elements when a major element (e.g. receiver unit 2) is between them.
Applicant makes some arguments with respect to the overflowing of beer foam from claims 1 and 16, each of which simply recite “for preventing the overflowing of the beer foam from the end product container.” Applicant argues that the “prior art does not disclose any means of bottling the drinks” (pgs. 10–11), but the claims do not mention bottling (i.e. capping) at all. Applicant seems to be under the impression that the “preventing the overflowing of beer foam” limitation from the independent claims requires that there be pressure from outside the bottle, but it does not, and this sort of descriptive language is moreover absent from the claims. Any sort of seal can prevent the overflowing of beer foam. That the prior art means do something different from what Applicant has in mind from what is disclosed does not change that the prior art may still do what is described in the claim. Claim 17 
Applicant discusses certain pieces of prior art in a generic fashion and compares each to how Applicant conceives of the inventive feature of the application. While this can be helpful for framing the discussion, to advance prosecution, it is more helpful to focus on why the claim limitations are not disclosed or taught by the prior art.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761